                                Case 6:20-bk-06461-LVV                   Doc 1        Filed 11/22/20           Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                T & C Downtown Development, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  534 W. Church Street
                                  Orlando, FL 32805
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  532 W. Church Street Orlando, FL 32805
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.534scractchkitchen.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                Case 6:20-bk-06461-LVV                       Doc 1         Filed 11/22/20              Page 2 of 10
Debtor    T & C Downtown Development, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                          Middle District of
     separate list.                               District   Florida                       When       8/16/20                    Case number   6:20-bk-04605
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                       Case 6:20-bk-06461-LVV              Doc 1       Filed 11/22/20           Page 3 of 10
Debtor   T & C Downtown Development, LLC                                         Case number (if known)
         Name




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                   page 3
                               Case 6:20-bk-06461-LVV                      Doc 1        Filed 11/22/20            Page 4 of 10
Debtor   T & C Downtown Development, LLC                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                              Case 6:20-bk-06461-LVV                      Doc 1        Filed 11/22/20             Page 5 of 10
Debtor    T & C Downtown Development, LLC                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Timothy Green                                                        Timothy Green
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Trustee of KAAG Trust - Manager




18. Signature of attorney    X   /s/ Aldo G. Bartolone                                                     Date November 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Aldo G. Bartolone 173134
                                 Printed name

                                 Bartolone Law, PLLC
                                 Firm name

                                 1030 N. Orange Avenue
                                 Suite 300
                                 Orlando, FL 32801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (407) 294-4440                Email address      aldo@bartolonelaw.com

                                 173134 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                     Case 6:20-bk-06461-LVV                        Doc 1         Filed 11/22/20                 Page 6 of 10


 Fill in this information to identify the case:
 Debtor name T & C Downtown Development, LLC
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BB&T now Truist                                                 Credit Card                                                                                              $10,029.40
 Attn: Ivonne
 Otero-Hoebbel
 255 S. Orange
 Avenue
 Suite 112
 Orlando, FL 32801
 C2 General                                                      Construction                                                                                               $5,000.00
 Contracting, Inc.                                               labor and services
 1205 Sarah Avenue
 Suite 101
 Longwood, FL
 32750
 Casey Preston                                                   Business Partner       Contingent                                                                                $0.00
 7107 Udine Avenue                                               Dispute                Unliquidated
 Orlando, FL 32819                                                                      Disputed
 Clayton G Wilson as                                             532 W. Church                                   $1,842,792.16                $837,917.00             $1,004,875.16
 Trustee                                                         Street
 Clayton Wilson Rev.                                             Orlando, FL 32805
 Trust
 21299 US Highway                                                a/k/a 534 W.
 27                                                              Church Street and
 Lake Wales, FL                                                  536 W. Church
 33859                                                           Street

                                                                 *6055 square feet -
                                                                 zoned for
                                                                 commercial/retail
                                                                 use
 Entelechy ARC                                                   Labor and/or                                                                                             $10,000.00
 Corporation                                                     services
 595 Pensacola Lane
 Lake Mary, FL 32746




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 6:20-bk-06461-LVV                        Doc 1         Filed 11/22/20                 Page 7 of 10



 Debtor    T & C Downtown Development, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Florida Dept. of                                                Sales and Use Tax                                                                                          $3,182.56
 Revenue
 Orlando Service
 Center
 400 W. Robinson
 Street
 Suite N302
 Orlando, FL 32801
 Orange County Tax                                               532 W. Church                                       $17,872.50               $837,917.00                 $17,872.50
 Collector                                                       Street
 P.O. Box 545100                                                 Orlando, FL 32805
 Orlando, FL 32854
                                                                 a/k/a 534 W.
                                                                 Church Street and
                                                                 536 W. Church
                                                                 Street

                                                                 *6055 square feet -
                                                                 zoned for
                                                                 commercial/retail
                                                                 use
 Orange County Tax                                               532 W. Church                                       $17,784.72               $837,917.00                 $17,784.72
 Collector                                                       Street
 P.O. Box 545100                                                 Orlando, FL 32805
 Orlando, FL
 32854-5100                                                      a/k/a 534 W.
                                                                 Church Street and
                                                                 536 W. Church
                                                                 Street

                                                                 *6055 square feet -
                                                                 zoned for
                                                                 commercial/retail
                                                                 use
 Pawnee Leasing                                                  Breach of Lease     Unliquidated                                                                         $60,868.76
 Corporation                                                                         Disputed
 3801 Automation
 Way
 Suite 207
 Fort Collins, CO
 80525
 Randy Bumbalough                                                Loan                                                                                                     $30,000.00
 595 Pensacola Lane
 Lake Mary, FL 32746
 Rexel USA, Inc.                                                 Labor and/or                                                                                             $20,000.00
 14951 Dallas                                                    services
 Parkway
 Dallas, TX 75254




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 6:20-bk-06461-LVV                        Doc 1         Filed 11/22/20                 Page 8 of 10



 Debtor    T & C Downtown Development, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Trevor Myers                                                    532 W. Church                                      $650,000.00               $837,917.00               $650,000.00
 86 Shipyard Ct.                                                 Street
 Ocoee, FL 34761                                                 Orlando, FL 32805

                                                                 a/k/a 534 W.
                                                                 Church Street and
                                                                 536 W. Church
                                                                 Street

                                                                 *6055 square feet -
                                                                 zoned for
                                                                 commercial/retail
                                                                 use
 Vend Lease                                                      Loan                                                                                                     $12,019.85
 8100 Sandpiper
 Circle
 Suite 300
 Baltimore, MD 21236
 Vend Lease                                                      Loan                                                                                                       $2,811.42
 8100 Sandpiper
 Circle
 Suite 300
 Baltimore, MD 21236




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 6:20-bk-06461-LVV   Doc 1    Filed 11/22/20   Page 9 of 10



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




T & C Downtown Development, LLC     Florida Dept. of Revenue              Trevor Myers
534 W. Church Street                Orlando Service Center                86 Shipyard Ct.
Orlando, FL 32805                   400 W. Robinson Street                Ocoee, FL 34761
                                    Suite N302
                                    Orlando, FL 32801

Aldo G. Bartolone                   Orange County Tax Collector           Vend Lease
Bartolone Law, PLLC                 P.O. Box 545100                       8100 Sandpiper Circle
1030 N. Orange Avenue               Orlando, FL 32854-5100                Suite 300
Suite 300                                                                 Baltimore, MD 21236
Orlando, FL 32801

BB&T now Truist                     Orange County Tax Collector
Attn: Ivonne Otero-Hoebbel          P.O. Box 545100
255 S. Orange Avenue                Orlando, FL 32854
Suite 112
Orlando, FL 32801

BB&T now Truist                     Pawnee Leasing Corporation
P.O. Box 580340                     3801 Automation Way
Charlotte, NC 28258-0340            Suite 207
                                    Fort Collins, CO 80525



BB&T now Truist                     Peterson & Myers P.A.
P.O. Box 200                        225 East Lemon Street
Wilson, NC 27893                    Suite 300
                                    Lakeland, FL 33801



C2 General Contracting, Inc.        Randy Bumbalough
1205 Sarah Avenue                   595 Pensacola Lane
Suite 101                           Lake Mary, FL 32746
Longwood, FL 32750



Casey Preston                       Rexel USA, Inc.
7107 Udine Avenue                   14951 Dallas Parkway
Orlando, FL 32819                   Dallas, TX 75254




Clayton G Wilson as Trustee         Smith & Williams Trial Group
Clayton Wilson Rev. Trust           2295 S. Hiawassee Road
21299 US Highway 27                 Suite 318
Lake Wales, FL 33859                Orlando, FL 32835



Entelechy ARC Corporation           Solove Law Firm P.A.
595 Pensacola Lane                  12002 SW 128th Court
Lake Mary, FL 32746                 Suite 201
                                    Miami, FL 33186
                               Case 6:20-bk-06461-LVV                      Doc 1      Filed 11/22/20     Page 10 of 10




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      T & C Downtown Development, LLC                                                              Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for T & C Downtown Development, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 22, 2020                                                   /s/ Aldo G. Bartolone
 Date                                                                Aldo G. Bartolone 173134
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for T & C Downtown Development, LLC
                                                                     Bartolone Law, PLLC
                                                                     1030 N. Orange Avenue
                                                                     Suite 300
                                                                     Orlando, FL 32801
                                                                     (407) 294-4440 Fax:(407) 287-5544
                                                                     aldo@bartolonelaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
